United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1702
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                              Patrick Roger Brigaudin

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                           Submitted: December 3, 2018
                            Filed: December 11, 2018
                                  [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.

     Patrick Roger Brigaudin appeals after he pled guilty to conspiring to distribute
methamphetamine and launder money. The district court1 sentenced him to 360
months. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
      Counsel has moved to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), acknowledging an appeal waiver in Brigaudin’s plea
agreement. Brigaudin has filed a pro se brief challenging the enforceability of the
appeal waiver and the voluntariness of his guilty plea, raising a speedy-trial claim,
and challenging the assessment of a leadership-role enhancement at sentencing.

       Upon careful review, this court declines to enforce the appeal waiver. See
United States v. Boneshirt, 662 F.3d 509, 515-16 (8th Cir. 2011). This court
concludes that Brigaudin’s assertion that his guilty plea was involuntary is not
cognizable on direct appeal because he did not move in the district court to withdraw
his guilty plea, and the speedy-trial claim is foreclosed by the guilty plea. See United
States v. Foy, 617 F.3d 1029, 1033-34 (8th Cir. 2010); United States v. Muratella,
843 F.3d 780, 783 (8th Cir. 2016), cert. denied, 137 S. Ct. 1605 (2017).

       The leadership-role enhancement was not clearly erroneous, as the undisputed
evidence supported an inference that Brigaudin was at the center of the conspiracy.
See United States v. Garcia, 512 F.3d 1004, 1005 (8th Cir. 2008). To the extent
Brigaudin is attempting to raise an ineffective-assistance claim that requires
development of matters outside the record, this court declines to address the claim in
this direct appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27
(8th Cir. 2006). The court has independently reviewed the record under Penson v.
Ohio, 488 U.S. 75 (1988), and finds no nonfrivolous issues for appeal.

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




                                          -2-